Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
III.  DETAILED ACTION
Claims 1 and 3-13 are presented for examination.

Applicant argued: First, there is no motivation or suggestion to search for information regarding an anti- social force contained in an anti-social check database, using an identifier regarding the business card information in the alleged combination of Chitsey and Baveja. Although paragraph [0009] of Chitsey appears to disclose various information contained in a business card, the Examiner failed to provide any factual basis as to why the information in the business card is used to search the anti-social information as allegedly disclosed by Baveja. Baveja discloses obtaining a personal trait (personality), but does not disclose any tie between the business card information and such a personal trait.

	Examiner response: “Additional identity information can also include the person's social connections, employment history, education history, and association with organizations” (Baveja Col. 12, lines 54-67).
	So, Both Chitsey and Baveja teaches about employment history and changed employers, and employee so they are related.


Applicant argued:
Second, the anti-social tendencies of Baveja (the alleged anti-social information) does not indicate a relationship between an organization to which a person indicated on the business card belongs and the anti-social force. The cited portion (col. 2, lines 15-60) of Baveja does not disclose anything about a relationship between an organization to which a person indicated on the business card belongs (e.g., a company where the person is working for) and the anti-social force. The claimed relationship is not a direct relationship between the person and the anti- social force, but a relationship between an organization and an anti-social force. What is disclosed in col. 2, lines 15-60 of Baveja is all for personal behavior or personal relationship, and does not disclose or even suggest a relationship between an organization to which a person indicated on the business card belongs and the anti-social force.
Examiner response: “Additional identity information can also include the person's social connections, employment history, education history, and association with organizations” (Baveja Col. 12, lines 54-67).
 
	Applicant argued:  regarding claim 3, although the Examiner asserted that paragraph [0009] of Chitsey discloses that an organization identifier, which is code for identifying an organization, and the anti-social information are stored in association with each other in the anti-social check database, paragraph [0009] reproduced below merely discloses various information contained in a business card.

[0009] Generally, business cards contain information pertaining to an individual who is
normally associated with a business entity. The information on business cards typically
includes a company name, an individual's name, title, phone number, facsimile number, mail address, and email address. Business cards thus record the information that is needed to not only identify but also contact the individuals represented by the business cards. This paragraph does not disclose or even suggest the use of an organization identifier, which is code for identifying an organization. Further, as set forth above, even if Baveja was combined with Chitsey, the combination fails to disclose the claimed anti-social check database in which an organization identifier, which is code for identifying an organization, and the anti-social information are stored in association with each other. Moreover, neither Chitsey nor Baveja disclose the use of the claimed query. Although Baveja appears to disclose the term “query,” the query of Baveja does not contain the organization identifier.
	Examiner response: “Additional identity information can also include the person's social connections, employment history, education history, and association with organizations” (Baveja Col. 12, lines 54-67).

Applicant argued: Regarding claim 4, similar to claim 3, the Examiner asserted that paragraph [0009] of Chitsey discloses that the organization identifier, the anti-social information, an organization name, and a country identifier for specifying a country corresponding to an organization are stored in association with each other in the anti-social check database. However, as set forth above, paragraph [0009] of Chitsey does not disclose or even suggest these features of claim 4.

The business card as described in Chitsey does not include an organization identifier (a code) and, neither Chitsey nor Baveja disclose the use of the anti-social check database as claimed.
Examiner response: “Additional identity information can also include the person's social connections, employment history, education history, and association with organizations” (Baveja Col. 12, lines 54-67).

In addition, neither Chitsey nor Baveja discloses that the anti-social information acquiring unit makes an inquiry to the anti-social check database using a first query containing the organization identifier, and, in a case in which anti-social information corresponding to the organization identifier is not acquired through the inquiry using the first query, the anti-social information acquiring unit generates a second query containing an organization name and a country identifier acquired based on the business card information, and acquires anti-social information corresponding to the organization name and the country identifier contained in the anti-social check database, using the generated second query, as recited by claim 4. Although the Examiner cited the same portions of the references (paragraph [0009] of Chitsey and col. 2, lines 15-60 of Baveja), as set forth above, the cited portions do not disclose or even suggest the features of claim 4.
Examiner response: “Additional identity information can also include the person's social connections, employment history, education history, and association with organizations” (Baveja Col. 12, lines 54-67).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Chitsey et al. U.S. 20100323729 in view of Baveja US 9070088 .

As to claims 1, 10 and 11, Chitsey discloses an information processing apparatus comprising: 
a business card information accepting unit that accepts business card information regarding a business card (fig. 2); 
using an identifier regarding the business card information accepted by the business card information accepting unit ([0009]),; and

Chitsey does not explicitly teach an anti-social information acquiring unit that searches for information regarding an anti-social force contained in an anti-social check database, thereby acquiring information based on a search result;
a relationship information output unit that outputs relationship information indicating a relationship between the business card and based on the acquired information.
wherein the anti-social information contains information indicating a relationship between an organization to which a person indicated on the business card belongs and the anti-social force (Baveja Col. 12, lines 54-67).

Baveja teaches an anti-social information  (anti-social tendencies  col. 2, lines 30-40) acquiring unit that searches for information regarding an anti-social force contained in an anti-social check database ( database col. 2, lines 15-20), thereby acquiring information based on a search result (Baveja col. 2, lines 15-60);
a relationship information output unit that outputs relationship information indicating a relationship between the business card and based on the acquired information (fig. 7);
wherein the anti-social information contains information indicating a relationship between an organization to which a person indicated on the business card belongs and the anti-social force (Baveja Col. 12, lines 54-67).


It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Chitsey by the teaching of Baveja to include an anti-social information acquiring unit that searches for information regarding an anti-social force contained in an anti-social check database, thereby acquiring information based on a search result;
a relationship information output unit that outputs relationship information indicating a relationship between the business card and based on the acquired information wherein the anti-social information contains information indicating a relationship between an organization to which a person indicated on the business card belongs and the anti-social force with the motivation to provide better behavior trait metrics as taught by Baveja ( col. 1, lines 5-40).

As to claims 3,12 and 13, Chitsey as modified teaches an information processing apparatus according to claim 1, wherein an organization identifier, which is code for identifying an organization (Chitsey [0009]), and the anti-social information are stored in association with each other in the anti-social check database (Baveja col. 2, lines 15-60), and the anti-social information acquiring unit acquires an organization identifier for identifying an organization to which a person indicated on the business card belongs, from the business card information, generates a query containing the acquired organization identifier(Chitsey [0009]), and acquires anti-social information (Baveja col. 2, lines 15-60) corresponding to the organization identifier contained in the anti-social check database, using the generated query (Chitsey [0009]) (Baveja col. 2, lines 15-60).

As to claim 4, Chitsey as modified teaches an information processing apparatus according to claim 3, wherein the organization identifier, the anti-social information, an organization name, and a country identifier for specifying a country corresponding to an organization (Chitsey [0009]) are stored in association with each other in the anti-social check database (Baveja col. 2, lines 15-60), and the anti-social information acquiring unit makes an inquiry to the anti-social check database using a first query containing the organization identifier, and, in a case in which anti-social information corresponding to the organization identifier is not acquired through the inquiry using the first query, the anti-social information acquiring unit generates a second query containing an organization name and a country identifier acquired based on the business card information, and acquires anti-social information corresponding to the organization name and the country identifier contained in the anti-social check database, using the generated second query ( (Chitsey [0009])  Baveja col. 2, lines 15-60).

As to claim 5, Chitsey as modified teaches an information processing apparatus according to claim 1, wherein a personal identifier, which is code for identifying a person (Chitsey [0009]), and the anti-social information are stored in association with each other in the anti-social check database, and the anti-social information acquiring unit acquires a personal identifier for identifying a person indicated on the business card, from the business card information, generates a query containing the acquired personal identifier, and acquires anti-social information corresponding to the personal identifier contained in the anti-social check database, using the generated query (Baveja col. 2, lines 15-60).

As to claim 6, Chitsey as modified teaches an information processing apparatus according to claim 1, wherein the relationship information output unit is configured to output the relationship information to a user, and the information processing apparatus further comprises: a designation information accepting unit that, in a case in which the relationship information output unit outputs the relationship information to the user, accepts input of designation information, from the user, indicating a relationship between the business card and an anti-social force, and associates the designation information with an identifier regarding business card information corresponding to the relationship information; and a designation information accumulating unit that accumulates the designation information, and the business card information accepted by the business card information accepting unit or information corresponding thereto in association with each other in a storage unit, based on the identifier associated with the designation information accepted by the designation information accepting unit   (Baveja col. 2, lines 15-60) (Chitsey [0009]).

As to claim 7, Chitsey as modified teaches an information processing apparatus according to claim 6, further comprising: an output request accepting unit that accepts input of output request information, from the user, requesting output of the business card information accepted by the business card information accepting unit or information corresponding thereto, and associates the accepted output request information with an identifier regarding the business card information; a stored information acquiring unit that acquires, based on the identifier associated with the output request information accepted by the output request accepting unit, the designation information and the business card information or information corresponding thereto corresponding to the identifier, from the storage unit; and a stored information output unit that outputs the business card information or information corresponding thereto acquired by the stored information acquiring unit, in a form that conforms to the designation information acquired by the stored information acquiring unit  (Baveja col. 2, lines 15-60) (Chitsey [0009]).

As to claim 8, Chitsey as modified teaches an information processing apparatus according to claim 6, wherein the stored information acquiring unit can acquire a piece of the designation information, and the identifier regarding the business card information corresponding to the designation information, from the storage unit, and the information processing apparatus further comprises: an anti-social information re-acquiring unit that acquires the anti-social information contained in the anti-social check database, using the identifier regarding the business card information acquired by the stored information acquiring unit, when a predetermined check time has arrived; and a change notification information output unit that, in a case in which a relationship indicated by relationship information that can be output by the relationship information output unit based on the anti-social information acquired by the anti-social information re-acquiring unit is different from a relationship indicated by the designation information, outputs change notification information indicating that effect  (Baveja col. 2, lines 15-60) (Chitsey [0009]).

As to claim 9, Chitsey as modified teaches an information processing apparatus according to claim 1, further comprising: a relationship information accumulating unit that accumulates the relationship information output by the relationship information output unit and an identifier regarding business card information corresponding to the relationship information in association with each other in a storage unit; a stored information acquiring unit that acquires a piece of the relationship information, and the identifier regarding the business card information corresponding to the relationship information, from the storage unit; an anti-social information re-acquiring unit that acquires the anti-social information contained in the anti-social check database, using the identifier regarding the business card information acquired by the stored information acquiring unit, when a predetermined check time has arrived; and a change notification information output unit that, in a case in which a relationship indicated by relationship information that can be output by the relationship information output unit based on the anti-social information acquired by the anti-social information re-acquiring unit is different from a relationship indicated by the relationship information acquired by the stored information acquiring unit, outputs change notification information indicating that effect. (Baveja col. 2, lines 15-60) (Chitsey [0009]).

Conclusion
	THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory- period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply-expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153